DETAILED ACTION
Claims 1, 5 and 16 are presented for examination.
	Applicant’s Amendment filed December 28, 2020 has been entered into the present application. 
	Claims 1, 5 and 16 remain pending and under examination. Claims 4 and 6 are cancelled. Claims 1 and 16 are amended. 
Applicant’s arguments, filed December 28, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Terminal Disclaimer Filed December 28, 2020
	In reply to the provisional rejection of claims 1, 6 and 16 on the ground of nonstatutory double patenting over claims 7-8 of copending U.S. Patent Application No. 16/591,713 (note that the previous September 29, 2020 Office Action referenced U.S. Patent Application No. 16/591,173, which was a clear typographical error), Applicant now submits an acceptable Terminal Disclaimer over the ‘713 application in the December 28, 2020 submission. Accordingly, the rejection is now withdrawn.

Priority
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/KR2017/011636, filed October 20, 2017, which claims benefit under 35 U.S.C. §119(a-d) to Korean Patent Application Nos. 10-2016-0137763, filed October 21, 2016, and 10-2016-0137764, filed October 21, 20161. Applicant is reminded that the later-filed application must be an Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of prior-filed Korean Patent Application Nos. 10-2016-0137763, filed October 21, 2016, and 10-2016-0137764, filed October 21, 2016, as evidenced by the submitted English translations of January 2, 2020, fail to satisfy the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the claims of the instant application. Specifically, the ‘763 or ‘764 disclosure fails to provide adequate written support for Applicant’s newly added limitation directed to “obtaining skeletal muscle cells or cardiac muscle cells from the subject; and confirming an activation of an AMP-activated protein kinase (AMPK) in the skeletal muscle cells or the cardiac muscle cells” (claim 1), or “obtaining skeletal muscle cells or cardiac muscle cells from the subject; and confirming an increase of expression of a peroxisome proliferator activated receptor  (PPAR-) and a peroxisome proliferator-activated receptor gamma coactivator 1 (PGC-1) in the skeletal muscle cells or the cardiac muscle cells” (claim 16). Applicant’s prior-filed ‘763 or ‘764 disclosure fails to describe this newly added step of “obtaining skeletal muscle cells or cardiac muscle cells from the subject” prior to “confirming” the recited effects on AMPK, PPAR- or PGC-1 as an explicit step of the treatment regimen performed subsequent to the administration of the “pharmaceutically effective amount of midodrine” to “a subject in need of treatment of the diabetes” (claims 1, 16). At best, the ‘763 or ‘764 disclosures describe a “confirmation” of the activation of AMPK, PPAR- and/or PGC-1 in a spontaneously hypertensive rat (described as “correspond[ing] to human metabolic syndrome”), or in cellular studies (using skeletal muscle cells or cardiac muscle cells; see Ex.3 of the ‘763 or ‘764 disclosures) following apparent application of midodrine, but none of these descriptions comport with the performance of this same step of “obtaining skeletal muscle cells or cardiac muscle cells from the subject” and “confirming” the activation of AMPK, PPAR- and/or PGC-1 in “a subject in need of treatment of [the] diabetes” (claims 1, 16) following 
Additionally, for the reasons set forth infra (as discussed under the heading “Claim Rejections -35 USC §112(a) (Pre-AIA  First Paragraph), Written Description, New Matter”), claims 1 and 16 - as well as dependent claim 5 - do not find adequate written basis in the originally filed specification (which, by virtue of the instant application being a 371 entry of the ‘636 PCT Application, is the same as the ‘636 disclosure) for the reasons set forth below and, therefore, are not entitled to any earlier filing date than that of the instant application (which is April 19, 2019).
Accordingly, the effective filing date of claims 1, 5 and 16 is April 19, 2019 (the filing date of the instant application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) “obtaining skeletal muscle cells or cardiac muscle cells from the subject [in need of treatment for diabetes]” and “confirming an activation of an AMP-activated protein kinase (AMPK) in the skeletal muscle cells or the cardiac muscle cells” (claim 1), or (ii) “obtaining skeletal muscle cells or cardiac muscle cells from the subject [in need of treatment for diabetes]” and “confirming an increase of expression of a peroxisome proliferator activated receptor  (PPAR-) and a peroxisome proliferator-activated receptor gamma coactivator 1 (PGC-1) in the skeletal muscle cells or the cardiac muscle cells” (claim 16).
At p.3 of the Remarks filed December 28, 2020, Applicant states that “[s]upport for the amendments may be found at least in page 9, lines 15-17; page 11, lines 19-23; page 14, line 23-page 15, line 4; and page 17, line 5-page 31, line 3”.
At p.9, l.15-17 of the as-filed specification, Applicant states that “[i]n an example of the present disclosure, the effect of 1-AR stimulation on the expression of exercise-mimetic genes in cardiac muscle cells and skeletal muscle cells was investigated”. 
At p.11, l.19-23 of the as-filed specification, Applicant states that “[a]s a result, it was found out that the stimulation of 1-AR in the spontaneously hypertensive rat (SHR), which corresponds to human metabolic syndrome, by midodrine induces activation and increased expression of AMPK, PPAR- and PGC-1 in the heart, skeletal muscle and liver and increased cardiac contractility without cardiac hypertrophy or further increase in blood pressure”.
At p.14, l.23-p.15, l.4 of the as-filed specification, Applicant states that “[t]he composition of the present disclosure containing midodrine or a pharmaceutically acceptable salt thereof as an active ingredient may be usefully used to prevent and treat diabetes because it can increase glucose uptake into skeletal muscle cells and regulate metabolic disorder or mitochondria by increasing the expression of p-AMPK, PPAR- and PGC-1, which play a critical role in maintaining energy metabolism in the body.”
At p.23, l.11 -p.25, l.11 of the as-filed specification, Applicant describes in vitro studies of skeletal muscle cells and cardiac muscle cells on AMPK phosphorylation, noting that “it was confirmed that 1-AR  and PGC-1 proteins in the cardiac muscle, skeletal muscle, fat and liver derived from the rats of the four groups [(i-ii) 4-week and 8-week control rats, (iii) rats administered midodrine, and (iv) rats administered atenolol] was investigated by conducting western blotting”, further suggesting that cardiac muscle, skeletal muscle, fat and liver cells were obtained (“derived”) from the rats of each of the four groups to determine expression levels of AMPK, PPAR- and PGC-1 proteins (Ex.3-2, p.24-25).
A full and complete consideration of Applicant’s disclosure fails to reveal sufficient written support for Applicant’s newly added limitation directed to a specific step of “obtaining skeletal muscle cells or cardiac muscle cells from the subject [in need of treatment for diabetes]”, and then using such cells to further “confirm” activation of AMPK, or increased expression of PPAR- and PGC-1, in such skeletal muscle cells or cardiac muscle cells following the administration of “a pharmaceutically effective amount of midodrine” in a subject that is in need of treatment of diabetes (claims 1, 16). At best, Applicant’s as-filed specification describes a “confirmation” of AMPK activation, or activation of PPAR- or PGC-1 expression, in a spontaneously hypertensive rat2 (described as a model of “metabolic syndrome”) or in vitro studies conducted in cardiac, skeletal, fat or liver cells obtained from rats administered midodrine (notably, there is no indication that the rats were diabetic, which is the specific subject of the instantly claimed method) – but not specifically as a secondary and tertiary step of a therapeutic treatment regimen performed following midodrine administration in a diabetes subject (specifically, wherein (i) skeletal muscle cells or cardiac muscle cells are first obtained following midodrine administration, and then (ii) such obtained cells are then used to “confirm” AMPK activation, or increased expression of PPAR- and PGC-1). Such disclosure fails to clearly support Applicant’s newly added limitations directed to a four-step treatment process in which midodrine is first administered to a subject in need of treatment for diabetes, following by a subsequent step of “obtaining skeletal muscle cells or cardiac muscle cells from the subject” and then either “confirming” in such cells the activation of AMPK (claim 1) or “confirming” in  and PGC-1 (claim 16), and then further administering insulin to the subject. This concept, then, newly added to instant claims 1 and 16 constitutes a narrowing of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed disclosure. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concepts directed to (i) “obtaining skeletal muscle cells or cardiac muscle cells from the subject [in need of treatment for diabetes]” and “confirming an activation of an [AMPK] in the skeletal muscle cells or the cardiac muscle cells” (claim 1), or (ii) “obtaining skeletal muscle cells or cardiac muscle cells from the subject [in need of treatment for diabetes]” and “confirming an increase of expression of [PPAR-] and [PGC-1] in the skeletal muscle cells or the cardiac muscle cells” (claim 16).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017/052340 A1; Published March 30, 2017), citing to U.S. Patent Application Publication No. 2018/0289643 A1 for an English translation3, further in view of Freeland et al. (“A Review of Insulin for the Treatment of Diabetes Mellitus”, Home Healthcare Now, 2016 September; 34(8):416-423).
Seo et al. teaches an 1-adrenergic receptor agonist that increases expression of p-AMPK, PPAR- and PGC-1, which play key roles in maintaining and regulating energy metabolic activity in vivo, thereby increasing glucose uptake into skeletal muscle cells, suppressing adipocyte differentiation and lipid accumulation, reducing abdominal fat and body weight, as well as regulating mitochondrial metabolic disturbances and suppressing inflammatory responses, such that the agonist can be effectively used to treat or prevent diseases requiring AMPK activation, including metabolic diseases such as diabetes (p.2, para.[0026]-[0027]; p.4, para.[0057]). Seo et al. teaches that the 1-adrenergic receptor agonist is midodrine, or an analog or pharmaceutically acceptable salt thereof (p.3, para.[0046], [0049]). Seo et al. teaches that the 1-adrenergic receptor agonist exerts an exercise mimetic effect by inducing AMPK activation and PPAR- or PGC-1 expression, which functions to increase insulin sensitivity by increasing 1-adrenergic receptor agonist is used in a pharmaceutically effective amount, and may be administered using a variety of routes (oral, intravenous, transdermal, intranasal, e.g.), using a daily dosage of about 0.0001-100 mg/kg, specifically 0.001-10 mg/kg, once or several times per day (p.4, para.[0061]-[0063]). Seo et al. provides experimental data demonstrating that midodrine was effective to significantly increase glucose uptake in mouse skeletal muscle cells (C2C12 cells), particularly when administered in combination with insulin, as compared to each treatment alone (p.9, para.[0136]-[0137]; Fig.6).
Seo et al. differs from the instant claims only insofar as it does not explicitly teach (i) obtaining skeletal muscle cells or cardiac muscle cells from the subject and “confirming” AMPK activation in such cells (claim 1), or “confirming” increased expression of PPAR- and PGC-1 in such cells (claim 16), or (ii) the further administration of insulin to the subject to treat diabetes (claims 1, 16), particularly wherein the dose comprises 20-40 parts by weight midodrine and 60-80 parts by weight insulin (claim 5).
Freeland et al. teaches that insulin therapy is used in the treatment of type 1 and type 2 diabetes (col.1, para.2, p.417). Freeland et al. teaches that insulin is the primary treatment in patients with type 1 diabetes and is also used in patients with type 2 diabetes to attain glucose control due to a high level of insulin resistance and/or decreasing ability of the pancreas to meet bodily demands (col.1, para.3, p.417-col.2, para.1, p.417).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in obtaining skeletal muscle cells from the diabetes subject treated with midodrine, as taught by Seo et al., and confirming the activation of AMPK in such cells (claim 1) or increased expression of PPAR- and PGC-1 in such cells (claim 16) because Seo et al. teaches that the 1-adrenergic receptor agonist midodrine was effective to increase expression of p-AMPK, PPAR- and PGC-1 – functional properties that Seo et al. explicitly teaches were known to specifically increase glucose uptake into skeletal muscle cells. The skilled artisan would have been motivated to obtain a sample of skeletal muscle cells from the diabetes subject treated with midodrine to determine whether such skeletal muscle cells exhibited increased glucose uptake – an effect that would have specifically correlated to, and confirmed the effect of, midodrine administration in increasing  and PGC-1, as further taught by Seo et al. The skilled artisan would have understood that skeletal muscle cells would have been an appropriate substrate in which to confirm midodrine’s efficacy in regulating glucose uptake via p-AMPK, PPAR- and PGC-1 expression in view of the fact that Seo et al. expressly teaches the use of skeletal muscle cells in vitro to determine the efficacy of midodrine application to regulate glucose uptake (either alone or in combination with insulin). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain skeletal muscle cells from the diabetes subject treated with midodrine, and to further confirm the activation of AMPK in such cells (claim 1) or increased expression of PPAR- and PGC-1 in such cells (claim 16), in view of Seo’s teachings. 
Applicant’s recited step of “confirming” activation of AMPK in the cells (claim 1), or “confirming” increased expression of PPAR- and PGC-1 in the cells (claim 16), does not provide any specific direction as to the manner in which this “confirming” is actually executed. That Seo et al. teaches the 1-adrenergic receptor agonist midodrine functions expressly to induce AMPK activation and PPAR- or PGC-1 expression - an effect that increases insulin sensitivity by increasing glucose uptake by skeletal muscle cells - when administered supports the position that testing skeletal muscle cells obtained from the diabetic subject treated with midodrine for glucose uptake would necessarily constitute a “confirming” of these mechanistic functions of AMPK activation and increased PPAR- and PGC-1 expression, as Seo’s teachings clearly establish such functional effects as being expressly tied to the effect of increased glucose uptake in skeletal muscle cells due to midodrine’s effects in maintaining and regulating energy metabolic activity in vivo.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the 1-adrenergic receptor agonist midodrine as taught by Seo et al. with insulin for administration to a subject to treat diabetes because Seo et al. teaches that the combination of midodrine with insulin was effective to significantly increase glucose uptake in animal skeletal muscle cells as compared to each treatment alone. The skilled artisan would have been motivated to administer midodrine with insulin for the treatment of such a subject because the efficacy of each of the compounds individually in the treatment of diabetes would have provided, at prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 443, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have additionally found it prima facie obvious to modify the quantity of midodrine and insulin in the dose administered to the subject in view of the type of diabetes in the subject, the degree of insulin resistance of the subject, the timing of meals, and the type of insulin to be administered. As the midodrine and insulin work to increase glucose uptake and increase insulin sensitivity, the skilled artisan would have carefully optimized the amount of midodrine and insulin to be administered in the total dose - varying such quantities suitably to achieve the optimal balance of midodrine’s mechanism of action to that of insulin per se - to achieve the desired therapeutic effect. As a result, the instantly claimed amounts of midodrine (or pharmaceutically acceptable salt thereof) and insulin would have been prima facie obvious to one of ordinary skill in the art well-versed in the art of optimizing the administered amount of therapeutic interventions intended to affect insulin sensitivity.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previously applied rejections of (i) claims 1, 6 and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Seo et al. (WO 2017/052340 A1; Published March 30, 2017), citing to U.S. Patent Application Publication No. 2018/0289643 A1 for an English translation, as set forth Clin Auton Res, 2016; 26:269-277, Published Online July 2, 2016), citing to Seo et al. (WO 2017/052340 A1; Published March 30, 2017, citing to U.S. Patent Application Publication No. 2018/0289643 A1 for an English translation) as evidence, as set forth at p.9-13 of the September 29, 2020 Office Action; (iii) claims 1, 6 and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Shibao et al. (“Early Discontinuation of Treatment in Patients with Orthostatic Hypotension”, Autonomic Neuroscience, 2013; 177:291-296), citing to Seo et al. (WO 2017/052340 A1; Published March 30, 2017, citing to U.S. Patent Application Publication No. 2018/0289643 A1 for an English translation) as evidence, as set forth at p.13-17 of the September 29, 2020 Office Action; (iv) claims 4-5 under 35 U.S.C. §103 as being unpatentable over Seo et al. (WO 2017/052340 A1; Published March 30, 2017), citing to U.S. Patent Application Publication No. 2018/0289643 A1 for an English translation, in view of Freeland et al. (“A Review of Insulin for the Treatment of Diabetes Mellitus”, Home Healthcare Now, 2016 September; 34(8):416-423), as set forth at p.17-21 of the September 29, 2020 Office Action; and (v) claims 4-5 under 35 U.S.C. §103 as being unpatentable over Smith et al. (“Clinical Benefit of Midodrine Hydrochloride in Symptomatic Orthostatic Hypotension: A Phase 4, Double-Blind, Placebo-Controlled, Randomized, Tilt-Table Study”, Clin Auton Res, 2016; 26:269-277; Published Online July 2, 2016) in view of Freeland et al. (“A Review of Insulin for the Treatment of Diabetes Mellitus”, Home Healthcare Now, 2016 September; 34(8):416-423), citing to Seo et al. (WO 2017/052340 A1; Published March 30, 2017, citing to U.S. Patent Application Publication No. 2018/0289643 A1 for an English translation) as evidence, as set forth at p.21-24 of the September 29, 2020 Office Action, in view of the most recently filed claim amendments and remarks (Reply, p.5-9). 
	Applicant’s amendments to the claims and accompanying remarks have been fully and carefully considered, and the previously set forth grounds for rejection are hereby withdrawn.
	Upon further reconsideration of the claimed subject matter, however, new grounds for rejection are set forth infra.

	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s most recently filed amendments to claims 1 and 16 are not clearly supported by the originally filed disclosure (or, by virtue of the instant application being a 371 entry of the ‘636 PCT Application, is the same as the ‘636 disclosure) or the prior-filed ‘763 or ‘764 Korean patent applications (for which English translations were previously submitted in the record of the instant application). As a result, the effective filing date of claim 1 (and its dependent claim 5) and claim 16 is April 19, 2019 - which is more than one year after the filing of Seo’s disclosure, thereby rendering Seo et al. applicable as valid prior art under AIA  35 U.S.C. §102(a)(1) - not under AIA  35 U.S.C. §102(a)(2). As Seo et al. was published more than one year prior to the effective filing date of the rejected claims, Applicant cannot continue to rely upon the previous arguments that the inventive entity of Seo et al. and that of the instant application are identical as a reason for the rejection over Seo et al. to be withdrawn.
	Applicant additionally contends that “Seo is disqualified as a prior art as noted above, and Freeland fails to disclose or suggest every claimed feature of claim 1”, such that “claim 1 is allowable over Seo and Freeland” (Reply, p.7). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s argument is predicated on his position that Seo has been properly disqualified as a valid prior art reference, which it has not been for the reasons set forth above. Also, Applicant’s argument that Freeland et al. “fails to disclose or suggest every claimed feature of claim 1” remains a point not well taken. The teachings of Freeland et al. are applied as they are combined with the primary reference to Seo et al. to formulate the finding of prima facie obviousness – not Freeland et al. individually. Applicant’s piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	For these reasons supra, rejection of claims 1, 5 and 16 is proper. 

Conclusion
Rejection of claims 1, 5 and 16 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A certified copy of each of the ‘763 and ‘764 applications was filed in the instant application on April 19, 2019 as required by 37 C.F.R. §1.55. Also, Applicant has previously submitted English translations of the ‘763 and ‘764 Korean applications in the instant application on January 2, 2020, accompanied by a statement from the translator establishing that the English translation of each of the certified copies of the Korean applications are accurate. See 37 C.F.R. §1.55(g)(4).
        2 It should be noted that this asserted “confirmation” does not clearly describe whether the “confirmation” was performed by obtaining skeletal muscle cells or cardiac muscle cells from the rat to then test for AMPK activation, or increased expression of PPAR- and PGC-1.
        3 For the purposes of examination, U.S. Patent Application Publication No. 2018/0289643 A1 to Seo et al. (Issued October 11, 2018) will be relied upon for an English translation of the WO 2017/052340 A1 reference relied upon in the present rejection. The ‘643 publication directly resulted from the filing of U.S. Patent Application No. 15/762,828, which was the U.S. National Stage (371) entry of PCT Application No. PCT/KR2016/010781, of which WO 2017/052340 A1 is the International WIPO Publication of the same and is, thus, expected to contain the same subject matter. Reliance upon this document is in accordance with MPEP §901.05, which states, “It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation if the latter is in fact a translation.” For clarity of the record, Applicant is notified that the page and paragraph numbers cited herein the instant rejection refer to the ‘643 publication and not the ‘340 publication.